Order entered April 19, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00037-CV

                   IN THE INTEREST OF S.V. AND S.V., CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-04-11968-V

                                          ORDER
       By letter dated April 6, 2018, we informed appellant that we would order a copy of the

December 4, 2017 supplemental clerk’s record and February 28, 2018 reporter’s record in

appellate cause number 05-17-01294-CV, a companion case, filed as the appellate record in this

appeal unless he provided, within ten days, written verification he had otherwise designated and

requested the clerk’s and reporter’s records. To date, appellant has not communicated with the

Court regarding the record. Accordingly, we DIRECT the Clerk of the Court to copy the

December 4th supplemental clerk’s record and February 28th reporter’s record in appellate cause

number 05-17-01294-CV into this appeal. These records shall be deemed the appellate record in

this appeal.

       We ORDER appellant to file his brief on the merits no later than May 21, 2018.

                                                     /s/   DAVID EVANS
                                                           JUSTICE